DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 3/28/2022.  Claims 1, 3-6, 8-10 and 12-17 are pending for consideration in this Office Action.

Response to Amendment

The objections to the claims have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.



Claims 1-3, 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) in view Kijima et al. (JP2004239474A).

Regarding Claim 1, Reid teaches a cooler [fig 1] comprising 
a cabinet [10] having a door [12] with a transparent section [34; col 2, lines 37-61; fig 1]; 
a refrigeration unit coupled to the cabinet [fig 2], the refrigeration unit comprising an airflow inlet [Drawing I]; and an airflow outlet [Drawing I], 
a condenser [at least coil assembly 54] disposed between the airflow inlet [62] and the airflow outlet [at fig 2]; and
an airflow management system [Drawing I] in fluid communication with the airflow outlet of the refrigeration unit such that an air mass exits the airflow outlet of the refrigeration unit into the airflow management system inlet [col 3, line 38-col 4, line 13; fig 2; Drawing I];
one or more discharge vents [Drawing I].
wherein a cross sectional area of the airflow outlet [Drawing I] is less than a cross sectional area of the airflow inlet such that when an air mass enters the airflow inlet and exits the airflow outlet the velocity of the air mass is greater at the airflow outlet than at the airflow inlet [62; col 3, lines 38-70; fig 2; Drawing I; where one skilled in the art would recognize that as the mass of air enters the large opening at 62 and enters an intermediate chamber at scoop  78 and exits at the discharge vent shown at Drawing I the velocity of the air mass necessarily increases].
Reid does not teach the air management comprising one or more turbulence reduction vents, wherein the turbulence reduction vents are orthogonal to the discharge vents.
However, Kijima teaches a showcase i.e. cooler [0001] having an airflow front panel [figs 3 & 5] the airflow front panel having one or more turbulence reduction vents [at least side vents 25 on side of airflow front panel 24], wherein the turbulence reduction vents are orthogonal to the discharge vents [0014; figs 3 & 5] where it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art for the simple purpose of improving the heat exchange efficiency of the machine room [0017].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the assembly of Reid to have where the airflow management system has one or more turbulence reduction vents, wherein the turbulence reduction vents are orthogonal to the discharge vents in view of the teachings of Kijima in order to improve the heat exchange efficiency of the machine room.


    PNG
    media_image1.png
    769
    943
    media_image1.png
    Greyscale


Drawing I

Regarding Claim 2, Reid, as modified, teaches the invention of Claim 1 above and Reid teaches where the airflow management system is configured to redirect the flow of an air mass [col 3, lines 12-24; fig 2; where the deflecting part redirect the flow of air].

Regarding Claim 3, Reid, as modified, teaches the invention of Claim 2 above and Reid teaches where the airflow management system redirects the flow of the air mass across the transparent section [col 3, lines 12-24; fig 2].  

Regarding Claim 6, Reid, as modified, teaches the invention of Claim 1 above and Reid teaches wherein the condenser [54] comprises coils [col 4, lines 4-10], and where the coils of the condenser form air mass channels [at least the spaces between the coils of the condenser [col 3, lines 37-62; fig 2].

Regarding Claim 7, Reid, as modified, teaches the invention of Claim 6 above and Reid teaches wherein the air mass channels are orthogonal to the door [fig 3; where the air channels of the condenser are orthogonal to the door 12].

Regarding Claim 10, Reid, as modified, teaches the invention of Claim 1 above and Reid teaches wherein a width of the cross-sectional area of the outlet and a width of the cross-sectional area of the inlet are the same [fig; 1; where the refrigerated cabinet has a constant width].

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) and Kijima et al. (JP2004239474A) as applied to claim 1 above, and further in view of Mitchell (US2016/0106233).
Regarding Claim 4, Reid, as modified, teaches the invention of Claim 1 above but does not explicitly each where a height of the transparent section is greater than 95% of a height of the cabinet.
However, Mitchell teaches a display case [0001] where a height of a transparent section [120] is greater than 95% of a height of a cabinet [at least the cabinet of case 100; 0017; 0019; where it is suggested that either of the walls may serve as the door...thus one skilled in the art would reasonably conclude that the height of the transparent section i.e. door is the same as the height of the cabinet; figs 1 & 2] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. increase the visibility of the items within the case.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Reid to have where a height of the transparent section is greater than 95% of a height of the cabinet in view of the teachings of Mitchell where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. increase the visibility of the items within the case.


Regarding Claim 5, Reid, as modified, teaches the invention of Claim 1 above but does not explicitly teach where a height of the transparent section is greater than 85% of a height of the cooler.
However, Mitchell teaches a display case [0001] where a height of a transparent section [120] is greater than 85% of a height of a cabinet [at least the cabinet of case 100; 0017; 0019; where it is suggested that either of the walls may serve as the door...thus one skilled in the art would reasonably conclude that the height of the transparent section i.e. door is the same as the height of the cabinet; figs 1 & 2] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. increase the visibility of the items within the case.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Reid to have where a height of the transparent section is greater than 85% of a height of the cooler in view of the teachings of Mitchell where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. increase the visibility of the items within the case.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) and Kijima et al. (JP2004239474A) as applied to claim 1 above, and further in view of Ibrahim (US4299092).

Regarding Claim 8, Reid, as modified, teaches the invention of Claim 1 above and whereas Reid teaches where the airflow management system lessens the formation of condensation on the transparent portion of the cabinet [col 1, lines 14-21] Reid does not explicitly teach lessening formation of condensation when an interior of the cabinet has a temperature below 8°C, a height of the cabinet exceeds 6ft, and wherein the cooler is located in an environment where a temperature exceeds 38°C, and a relative humidity exceeds 75%.
However, Ibrahim teaches a merchandiser display case [fig 2] where the interior of the cabinet has a temperature below 8 C [col 1, lines 23-35] and where the height of the cabinet exceeds 6 ft [col 15, lines 22-32; where the height is 82 inches] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a merchandiser display case that provides typical cooling and having standard height and thereby allowing a user to assemble modular units having varying lengths.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Reid to have when an interior of the cabinet has a temperature below 8°C and where a height of the cabinet exceeds 6ft in view of the teachings of Ibrahim where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a merchandiser display case that provides typical cooling and having standard height and thereby allowing a user to assemble modular units having varying lengths.
The recitation of "wherein the cooler is located in an environment where a temperature exceeds 38°C, and a relative humidity exceeds 75% " recited in the claim has been considered a recitation of intended use.  The prior art structure as modified above is capable of preforming as intended.  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) and Kijima et al. (JP2004239474A) as applied to claim 1 above, and further in view of Upton et al. (US4977754).
Regarding Claim 9, Reid, as modified, teaches the invention of Claim 1 above but does not explicitly teach where a height of the transparent portion of the cabinet is between 6ft and 6.5ft.
However, Upton teaches a merchandiser having glass doors [col 7, lines 62-66; fig 3] where a height of the transparent portion i.e. glass is 52 inches [col 13, lines 16-22] in order to allow a user to view the contents of the merchandiser and maximize the usage of the merchandiser [col 3, lines 34-39]. Thus, the size i.e. height of the transparent portion is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is an improved visibility of the contents of the merchandiser and maximization of the use of the merchandiser.  
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide where a height of the transparent portion of the cabinet is between 6ft and 6.5ft in view of Upton in order to  allow a user to view the contents of the merchandiser and maximize the usage of the merchandiser.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) in view Kijima et al. (JP2004239474A) as applied to claim 10 above, and further in view of Ahn et al. (US2016/0025402).

Regarding Claim 11, Reid, as modified, teaches the invention of Claim 10 above and Reid teaches the storage space being formed above the outlet [at least the outlet formed at upper edge 112; fig 2].  Reid does not teach where the cabinet further comprises a secondary storage space.
However, Ahn teaches a refrigerator [fig 1] having where a cabinet [10] comprises a secondary storage space [12; 0044; fig 1; where the cabinet has two refrigerator spaces].  Ahn teaches that it is known in the field of endeavor of refrigeration to have multiple spaces in order to provide spaces having different temperature ranges and thereby make the system more flexible [0046].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Reid to have where the cabinet further comprises a secondary storage space in view of the teachings of Ahn in order to provide spaces having different temperature ranges and thereby make the system more flexible.
For clarity, one skilled in the art would recognize that the modified space of Reid necessarily would have the secondary space formed above the outlet of the refrigeration unit. 

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) and Kijima et al. (JP2004239474A) in view of Lee (KR2002-0003767).

Regarding Claim 18, Reid teaches a cooler [fig 1] comprising;
a cabinet [10] having a space [16; fig. 2] 
a refrigeration unit [30] having a first portion [the portion containing inlet 62, fan 56] and a second portion [the portion containing condenser 54; outlet opening; See Drawing I above], 
an airflow management system [Drawing I] fluidly coupled to the second portion i.e. second portion of refrigeration unit; the airflow management system comprising an airflow management system inlet in fluid communication with the second portion of the refrigeration unit such that an air mass exits the second portion of the refrigeration unit into the airflow management system inlet [Drawing I];
 a condenser disposed in the second portion [fig 2; Drawing I above], wherein the cabinet [at least space 26 of cabinet 10] is disposed on the refrigeration unit [fig 2].  
Reid does not explicitly teach where the space has a primary space having a primary space height and a secondary space having a secondary space height, the secondary space extending from the primary space and the primary space height greater than the secondary space height;
a height of the second portion being less than a height of the first portion such that an empty space is defined above the second portion;
and wherein the secondary space comprises a storage compartment disposed within the empty space.
However, Lee teaches a refrigerator [Abstract] having where a space [at least space 13; drawers 31, 32; figs 3 & 4] has a primary space [13] having a primary space height and a secondary space [at least the space containing drawers 31, 32] having a secondary space height, the secondary space extending from the primary space and the primary space height greater than the secondary space height [by inspection at figs 3 & 4];
having a second portion [24] a height of a second portion being less than a height of a first portion [22] such that an empty space [at least the space occupied by drawers 31, 32] is defined above the second portion [figs 3, 4];
and wherein the secondary space comprises a storage compartment [at least drawings 31, 32] disposed within the empty space [figs 3 & 4].  Lee teaches that this arrangement expands the space of the refrigerating chamber [page 1].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Reid to have where the space has a primary space having a primary space height and a secondary space having a secondary space height, the secondary space extending from the primary space and the primary space height greater than the secondary space height; a height of the second portion being less than a height of the first portion such that an empty space is defined above the second portion; and wherein the secondary space comprises a storage compartment disposed within the empty space in view of the teachings of Lee in order to expand the space of the refrigerating chamber.

Regarding Claim 19, Reid teaches the invention of Claim 18 above and Reid teaches wherein the cabinet and the refrigeration unit form a rectangular profile [fig 1].


Claims 20-22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) and Kijima et al. (JP2004239474A) in view of Takenaka (JPH09133450A).

Regarding Claim 20, Reid teaches a cooler [fig 1] comprising: an airflow management system comprising: a housing [see Drawing I] having a discharge panel [at the top portion of airflow management system; see Drawing I] and a side panel [See Drawing I]; 
discharge vents formed in the discharge panel [See Drawing I];
the housing having a bent construction and configured to redirect an air mass from a substantially horizontal trajectory to a substantially vertical trajectory and through the discharge vent formed in the discharge panel [col 4, lines 14-33; Drawing I; fig. 2], Reid does not explicit teach turbulence reduction vents formed in the side panel and where the housing has an arced plate disposed within the housing and extending from a base of the housing.
However, Kijima teaches a showcase i.e. cooler [0001] having an airflow management system [fig 5] the airflow management system having turbulence reduction vents formed in a side panel [at least side vents 25; 0014; fig 5] where it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art for the simple purpose of ventilating the inside of the machine room [0014].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the assembly of Reid to have turbulence reduction vents formed in the side panel in view of the teachings of Kijima in order to ventilate the inside of the machine room.
Lastly, Takenaka teaches a refrigerating showcase [0002] having an air circulation path [6] defining a housing [serving as an airflow management system] having an arced plate disposed within the housing and extending from a base of the housing [0004; 0005; fig 2; See also MPEP 2144.04 VI C where shifting the arced plate of Takenaka to extend from a base of the housing would not modify operation of the device and therefore the particular placement of the arced plate is an obvious matter of design choice].  Takenaka also teaches that this arrangement maintains good laminar airflow and improves the cooling efficiency of the system [0009].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the assembly of Reid to have where the housing has an arced plate disposed within the housing and extending from a base of the housing in view of the teachings of Takenaka in order to maintain good laminar airflow and improve the cooling efficiency of the system.  
Additionally, simple substitution of one known element i.e. structure for another to obtain predictable results is an acceptable rationale that may support a conclusion of obviousness.

Regarding Claim 21, Reid, as modified, teaches the invention of Claim 21 above and Takenaka teaches where the arced plate [9] bends through 90 degrees [by inspection at fig 2].

Regarding Claim 22, as best understood, Reid, as modified, teaches the invention of Claim 20 above and Reid teaches wherein the discharge vents are biased towards a plane orthogonal to the discharge panel [by inspection at fig 2] and Takenaka teaches where an orthogonal plane intersects a radii of the arced plate [by inspection at fig 2].

Regarding Claim 24, Reid, as modified, teaches the invention of Claim 20 above but does not explicitly teach where the discharge vents comprises two rows.
However, Kijima teaches where a discharge vent contains one row [see Kijima at fig 3] and a person skilled in the art at the time of the invention would recognize the advantages of having additional discharge vents as a means of reducing turbulent airflow within the system. Furthermore, it has been held that duplication of working parts of a device involve only routine skill in the art.  (MPEP 2144.04 VIB).

Regarding Claim 25, Reid, as modified, teaches the invention of Claim 20 above but does not explicitly teach wherein the vents on the discharge panel includes two rows and ten columns.
However, Kijima teaches where a discharge vent contains one row and fourteen columns [see Kijima at fig 3] and a person skilled in the art at the time of the invention would recognize the advantages of having additional discharge vents as a means of reducing turbulent airflow within the system. Furthermore, it has been held that duplication of working parts of a device involve only routine skill in the art.  (MPEP 2144.04 VIB).

Regarding Claim 26, Reid, as modified, teaches the invention of Claim 20 above and Kijima teaches where discharge vents [25c] and the turbulence reduction vents [25] are orthogonal [fig 3].

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966), Kijima et al. (JP2004239474A) and Takenaka (JPH09133450A) as applied to claim 20 above, and further in view of Kengo et al. (JPH07332836A).

Regarding Claim 23, Reid, as modified, teaches the invention of Claim 20 above but does not explicitly teach where the arced plate engages the side panel.
However, Kengo teaches a refrigerating showcase [0002] having an air circulation duct 3 [serving as an airflow management system] having an arced plate [8] that engages the side panel [0003] where it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art for the simple purpose of providing laminar airflow across the full width of the circulation duct [0003].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the assembly of Reid to have where the arced plate engages the side panel in view of the teachings of Kengo in order to provide laminar airflow across the full width of the circulation duct.
Response to Arguments

On pages 6-9 of the remarks, Applicant argues with respect to Claims 1 and 8 that Reid et al. (US3462966, hereinafter “Reid”) as modified by Kijima et al. (JP2004239474A, hereinafter “Kijima”) does not teach " an airflow management system comprising: an airflow management system inlet in fluid communication with the airflow outlet of the refrigeration unit such that an air mass exits the airflow outlet of the refrigeration unit into the airflow management system inlet."  
Applicant's arguments with respect to the rejection(s) of claim(s) 1 and 8 have been fully considered and are persuasive.  However, upon further consideration a new rejection is made using a different interpretation of the Reid reference.

On pages 7-8 of the remarks, Applicant argues with respect to Claims 1 and 8 that the combination of Reid and Kijima is improper because sufficient motivation to combine the references has not been provided. Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Kijima teaches at 0017 that turbulence vents improve the cooling chamber of the air conditioning compartment.  Thus, the standard of providing motivation to combine has been established.  Accordingly, the rejection is maintained.

On pages 10-11 of the remarks, Applicant argues with respect to Claim 18 that Reid et al. (US3462966, hereinafter “Reid”) as modified by Kijima et al. (JP2004239474A, hereinafter “Kijima”) and Lee (KR2002-0003767, hereinafter “Lee”) does not teach "...the airflow management system comprising an airflow management system inlet in fluid communication with the second portion of the refrigeration unit such that an air mass exits the second portion of the refrigeration unit into the airflow management system inlet."  
Applicant's arguments with respect to the rejection(s) of claim(s) 1 and 8 have been fully considered and are persuasive.  However, upon further consideration a new rejection is made using a different interpretation of the Reid reference.

On page 11 of the remarks, Applicant argues with respect to Claim 18 that the combination of Reid and Lee is improper because the combination would require redesign of the structure disclosed in Reid. Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the combination of Reid and Lee would require redesign of the structure disclosed in Reid, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Lee teaches a configuration that expands the space of the refrigerating chamber.  Accordingly, the rejection is maintained.

On pages 11-12 of the remarks, Applicant argues with respect to Claim 20 that Reid et al. (US3462966, hereinafter “Reid”) as modified by Kijima et al. (JP2004239474A, hereinafter “Kijima”) and Takenaka (JPH09133450A, hereinafter “Takenaka”) does not teach "...an arced plate disposed within the housing and extending from a base of the housing."  
Applicant's arguments with respect to the rejection(s) of claim(s) 18 have been fully considered and are persuasive.  However, upon further consideration a new rejection is made using a different interpretation of the previously used prior art references.
For at least the reasons above, claims 1-11 and 18-26 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763